Citation Nr: 0633702	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-12 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
mononucleosis.

2.  Entitlement to service connection for a skin disorder, to 
include as due to Agent Orange exposure.  

3.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1968 to 
June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which was issued by the Cleveland, 
Ohio RO.

In a November 2003 statement, the veteran raised a claim for 
entitlement to service connection for residuals of a broken 
tailbone.  This issue is referred to the RO for action deemed 
appropriate. 

The issues of entitlement to service connection for residuals 
of mononucleosis and for entitlement to service connection 
for peripheral neuropathy, to include as due to Agent Orange 
exposure, are addressed in the remand portion of the decision 
below and are remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record does not show a current skin 
disorder is related to active military service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a skin disorder, to include as due to 
Agent Orange exposure, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  Prior to a post-remand re-adjudication of the 
veteran's claim, a March 2005 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against service connection.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA is 
required to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Although there was 
no examination regarding a skin disorder, none is required in 
this case.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as is discussed further below, the evidence of record 
does not indicate that a skin disorder is related to active 
military service.  

The veteran did not appear at a scheduled June 2006 Board 
hearing.  In a July 2006 written brief presentation, the 
veteran's representative asserts that a misspelling of the 
veteran's street address in the notice letters regarding 
scheduling an examination and regarding the Board hearing 
requires an assumption that the veteran did not receive 
notification of the hearing and thus requires a remand.  But 
the Board finds that a review of the claims file indicates 
that the veteran received actual notice of the hearing.  
First, nothing in the file shows that the April 2006, May 
2006, and June 2006 notice letters were returned as 
undeliverable.  Second, the veteran filled out and returned a 
form to VA in January 2006 that was attached to a December 
2005 supplemental statement of the case that was also sent to 
an address that contained a misspelled street name.  

There is no other indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for:  
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone and joint cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia, other than chronic lymphocytic leukemia 
(CLL); abnormal sperm parameters and infertility; Parkinson's 
Disease and Parkinsonism; Amyotrophic Lateral Sclerosis 
(ALS); chronic persistent peripheral neuropathy; lipid and 
lipoprotein disorders; gastrointestinal and digestive disease 
including liver toxicity; immune system disorders; 
circulatory disorders; respiratory disorders (other than 
certain respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which VA has not 
specifically determined a presumption of service connection 
is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999). 

The Board finds that the medical evidence of record does not 
support presumptive service connection.  After a thorough 
review of the evidence of record, there is no diagnosis of a 
skin disorder or disease eligible for presumptive service 
connection, to include the skin disorder chloracne or other 
acneform disease consistent with chloracne.  38 C.F.R. 
§ 3.309.  Accordingly, presumptive service connection for a 
skin disorder is not warranted.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  In order to establish service connection for a 
claimed disorder, the following must be shown:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination was negative for 
any skin disorder.  A March 1970 record indicated the veteran 
had cellulitis.  The veteran's service discharge examination 
was negative for a skin disorder.

An August 1997 private medical record noted a history of 
dermatitis.  In a March 1999 private record, the veteran 
complained of a rash and lesions on his body.  It was noted 
that the veteran had weeping dermatitis and numerous lesions 
on his hands, arms, and upper thighs that were secondary 
scarred and healed.  No lesions were actively infected.  The 
physician consulted another physician who gave a 
neurodermatitis diagnosis.  A March 1999 letter from a 
private physician indicated the veteran had a persistent 
problem with neurotic excoriations.  The physician stated 
that on the most recent visit, there were numerous deep 
excoriations on the arms, legs, face, and trunk.  The 
physician opined that there might be an underlying 
psychological disturbance.  

In an April 1999 private medical record, the veteran 
complained of swelling of the face.  The physician indicated 
that the veteran had neurodermatitis and an uncontrollable 
compulsion to pick at his skin which caused ulcers.  Upon 
examination, the examiner noted half a dozen areas on the 
veteran's face and hands where the veteran had picked, 
causing bleeding.  A June 1999 private record noted a rash of 
isolated lesions.  A July 1999 private record noted the 
veteran was seen for neurodermatitis.  

A November 1999 letter from a private physician indicated the 
veteran's skin was unremarkable upon examination.  A December 
1999 private medical record assessed neurodermatitis.  A 
February 2000 letter from a private physician noted stable 
neurodermatitis.  In an August 2000 private record, the 
veteran reported that his skin had cleared after 
discontinuing the use of soap.  An October 2000 private 
record noted the veteran's symptoms included neurodermatitis.  
In a December 2000 private record, the veteran reported a 
skin condition due to a soap allergy.  The physician stated 
that the veteran picked at his skin sores which caused 
infection.  

In a May 2001 VA medical record the veteran reported that 
during service he had Agent Orange dumped directly on him 
twice.  The veteran reported that he was not able to take a 
full bath or shower due to the pain and irritation of his 
skin.  A September 2001 VA Agent Orange examination was 
conducted.  The veteran reported a skin rash.  Upon 
examination, the veteran's skin was dry, pale, thin, had poor 
turgor and old depigmented scars, but no active lesions.  VA 
records indicated that on December 8, 2001, the veteran was 
hospitalized for inadequate pain control.  On December 10, 
his skin was warm and dry.  On December 13, contact 
dermatitis with eczema was assessed.  On December 20, 2001, 
the veteran was discharged.  

A June 2002 letter from a private chiropractor indicated a 
history of dry skin and multiple chemical sensitivities.  The 
physician stated that during the last visit, it had been 
determined that Agent Orange was still present in the 
veteran's body.  The chiropractor stated that the results 
were obtained by using the Meridian Stress Assessment System, 
which is used to conduct a comprehensive evaluation of health 
and balance, and involves measuring electrical conductivity 
at certain responsive points.  The measurements are recorded 
to help provide a profile of a patient's condition an 
extensive computer database allows consideration of a wide 
range of possibilities.  The chiropractor stated that various 
detox supplements and anti-viral remedies were prescribed to 
work with the Agent Orange. 

A February 2003 private medical record indicated the veteran 
had been referred for evaluation of various problems, 
including Agent Orange exposure.  The veteran reported that 
his skin had been dry since the military.  Upon examination, 
the skin had a slight pallor.  The impressions included Agent 
Orange exposure.  An April 2003 private record indicated the 
veteran was being seen for various problems, including Agent 
Orange exposure.  The impressions included heavy metal and 
chemical "tox" and parasitic and fungal infections.  

A May 2003 VA medical record indicated the veteran reported 
with a scaly eruption on his face.  He stated that his 
private chiropractor thought it was due to Agent Orange 
exposure.  Examination revealed greasy moderate size scaling 
without crust or erythema.  The assessment was seborrheic 
dermatitis.  An August 2003 VA record noted no scaling or 
erythema of the face.  The assessment was seborrheic 
dermatitis. 

The Board finds that direct service connection for a skin 
disorder is not supported by the competent medical evidence 
of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  
There is a current diagnosis of a skin disorder - seborrheic 
dermatitis.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Although the veteran's service medical records noted 
cellulitis, the service discharge examination was negative 
for any complaints, treatments, or diagnoses of a skin 
disorder.  In addition, there was no objective medical 
evidence of dermatitis until at least August 1997, 27 years 
after service discharge, and no medical evidence of 
seborrheic dermatitis until May 2003, 33 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  The objective medical 
evidence of record does not indicate that the veteran's 
seborrheic dermatitis or any other skin disorder is otherwise 
related to active military service.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Accordingly, direct 
service connection for a skin disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, to include as due to 
Agent Orange exposure is denied.


REMAND

In March 2005, the Board remanded this appeal to the RO for 
VA examinations.  The Board requested a VA examination to 
determine whether there were any residuals of inservice 
mononucleosis and a VA examination to determine the presence 
and nature of the veteran's peripheral neuropathy.  Although 
an April 2005 VA neurological examination was conducted, the 
examiner did not specifically address all questions contained 
in the March 2005 Board remand, including whether there were 
residuals of inservice mononucleosis; did not address the 
multiple diagnoses of peripheral neuropathy of record when 
stating there were no neurological diagnoses except 
Parkinson's disease; and did not address whether any 
residuals of inservice mononucleosis and peripheral 
neuropathy were related to active military service.   

The Board finds that the RO has not complied with the 
instructions from the March 2005 remand.  The Board is 
obligated by law to ensure that the RO complies with its 
directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
RO compliance with remand directives is not optional or 
discretionary and the Board errs as a matter of law when it 
fails to ensure remand compliance.  Stegall, 11 Vet. App. at 
271.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO must ensure the 
notice is mailed with the correct spelling 
of the street address as listed by the 
veteran on his January 2006 Supplemental 
Statement of the Case Expedited Action 
Attachment.

2.  The veteran must be accorded the 
appropriate VA examination to determine 
any residuals of inservice mononucleosis.  
The claims folder must be made available 
and reviewed by the examiner in 
conjunction with the examination.  The 
report of examination must include a 
detailed account of any residuals found to 
be present.  All necessary tests must be 
conducted and the examiner must review the 
results of any testing prior to completion 
of the report.  The examiner must provide 
an opinion as to whether the veteran 
currently has any medical disability as a 
result of his in-service mononucleosis, to 
include whether the veteran's previously 
diagnosed Epstein-Barr virus is related to 
his in-service mononucleosis.  
Additionally, the examiner must provide an 
opinion as to whether the veteran's 
previously diagnosed Parkinson's disease 
and peripheral neuropathy are related to, 
or caused by, his in-service 
mononucleosis.  If any opinion cannot be 
offered without resort to speculation the 
examiner must so state.  The examiner must 
provide complete rationale for all 
conclusions reached.  The report must be 
typed.

3.  The veteran must also be accorded a VA 
neurological examination.  The claims 
folder must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The report of examination 
must include a detailed account of all 
neurologic manifestations found.  All 
necessary tests must be conducted and the 
examiner must review the results of any 
testing prior to completion of the report.  
Specifically, the examiner must review the 
medical evidence of record, with 
particular attention to the multiple 
diagnoses of peripheral neuropathy.  The 
examiner must provide an opinion as to the 
presence and type of peripheral 
neuropathy, if any, found.  The examiner 
must also provide an opinion as to the 
etiology of any peripheral neuropathy 
found, to include whether peripheral 
neuropathy is related to active military 
service and whether it is related to, or a 
symptom of, the veteran's currently 
diagnosed Parkinson's disease or Epstein-
Barr virus.  If an opinion cannot be 
offered without resort to speculation the 
examiner must so state.  The examiner must 
provide complete rationale for all 
conclusions reached.  The report must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall, 11 Vet. App. at 271.

6.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be re-adjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


